--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


REVOLVING LINE OF CREDIT NOTE


$12,000,000.00                                                                                                               Minneapolis,
Minnesota
August 15, 2011


FOR VALUE RECEIVED, the undersigned MEDTOX SCIENTIFIC, INC., MEDTOX DIAGNOSTICS,
INC., and MEDTOX LABORATORIES, INC. ("Borrower") promises to pay to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its office at 90 S 7thStreet,
18th Floor, Minneapolis, Minnesota 55402, or at such other place as the holder
hereof may designate, in lawful money of the United States of America and in
immediately available funds, the principal sum of Twelve Million Dollars
($12,000,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "Business Day" means any day except a Saturday, Sunday or any other day
on which commercial banks in Minnesota are authorized or required by law to
close.
 
(b)    "Daily Three Month LIBOR" means, for any day, the rate of interest equal
to LIBOR then in effect for delivery for a three (3) month period.
 
(c)    "LIBOR" means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:
 
LIBOR =
Base LIBOR  
100% - LIBOR Reserve Percentage

 
 
(i) "Base LIBOR" means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, for delivery of funds for three
(3) months in an amount equal to the outstanding principal balance of this Note.
Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.


(ii) "LIBOR Reserve Percentage" means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the term of this Note.



 
 

--------------------------------------------------------------------------------

 



 
INTEREST:


             (a)             Interest. The outstanding principal balance of this
Note shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) at a fluctuating rate per annum determined by Bank to be one and
ninety-five hundredths percent (1.95%) above Daily Three
Month LIBOR in effect from time to time. Each change in the rate of interest
hereunder shall become effective on each Business Day a change in Daily Three
Month LIBOR is announced within Bank. Bank is hereby authorized to note the date
and interest rate applicable to this Note and any payments made thereon on
Bank's books and records (either manually or by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted.


(b)          Taxes and Regulatory Costs. Borrower shall pay to Bank immediately
upon demand, in addition to any other amounts due or to become due hereunder,
any and all (i) withholdings, interest equalization taxes, stamp taxes or other
taxes (except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.


(c)          Payment of Interest. Interest accrued on this Note shall be payable
on the last day of each month, commencing August 31, 2011.


(d)         Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


BORROWING AND REPAYMENT:


(a)         Borrowing and Repayment. Borrower may from time to time during the
term of this Note borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions of this
Note and of any document executed in connection with or governing this Note;
provided however, that the total outstanding borrowings under this Note shall
not at any time exceed the principal amount stated above. The unpaid principal
balance of this obligation at any time shall be the total amounts advanced
hereunder by the holder hereof less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
the holder. The outstanding principal balance of this Note shall be due and
payable in full on August 31, 2013.
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b)          Advances. Advances hereunder, to the total amount of the principal
sum stated above, may be made by the holder at the oral or written request of
(i) Richard J. Braun or Kevin J. Wiersma, any one acting alone, who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above, or (ii) any person, with respect to advances
deposited to the credit of any deposit account of Borrower, which advances, when
so deposited, shall be conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw  against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower.


(c)           Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of December 1, 2005,
as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.


MISCELLANEOUS:
 
 
(a)       Remedies. Upon the occurrence of any Event of Default, the holder of
this Note, at the holder's option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys' fees (to include outside counsel fees
and all allocated costs of the holder's in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder's rights and/or
the collection of any amounts which become due to the holder under this Note,
and the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


(b)       Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.


(c)       Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Minnesota.


(d)       Usury Exemption. The extension of credit evidenced by this Note, and
the rate of interest applicable hereto, shall be governed by Section 334.01,
Subdivision 2 of the Minnesota Statutes.


 
 
- 3 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.
 
MEDTOX SCIENTIFIC, INC.
 
By: /s/ Kevin J. Wiersma                                                      
Kevin J. Wiersma, VP/CFO
 

 
MEDTOX DIAGNOSTICS, INC.
 
By: /s/ Kevin J. Wiersma                                                      
Kevin J. Wiersma, VP/CFO
 

 
MEDTOX LABORATORIES, INC.
 
 By: /s/ Kevin J. Wiersma                                                      
Kevin J. Wiersma, VP/CFO
 
 
- 4 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------